 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL bargain collectively,upon request, with OFFICE EMPLOYES INTERNATIONAL UNION, LOCAL 153, AFL, as the exclusive representative of all ouremployees in the bargaining unit described below with respect to grievances,labor disputes,rates of pay,hours of employment,and other conditions ofemployment,and if an understanding is reached,embody such understand-ing in a signed agreement.The bargaining unit is:All office,clerical,and shipping employeesemployedat our LexingtonAvenue plant,excluding all supervisors as defined in the National LaborRelations Act.LEAiER NEWS CO, INC,Employer.Dated --------------------B3'----------------------------(Repiesentatitie)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.GENERALELECTRICCOMPANY, OPERATINGDivisioN,LAMP DEPARTMENTandLOCAL 101, INTERNATIONAL UNION OF ELECTRICAL,RADIO ANDMACHINEWORKERS,CIO,PETITIONER.CaseNo. 8-RC-J378.February 15,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.United Electrical, Radio, and Machine Workers of America,(UE), Local 707, herein called the Intervenor, contends that its ex-isting contract with the Employer constitutes a bar to this proceeding.The Petitioner contends that a schism has occurred within the ranksof the Intervenor affecting the bargaining unit in question, whichremoves the contract as a bar to a present determination of represent-atives.The Employer takes a neutral position.In May 1950, pursuant to its Decision and Direction of Elections,'the Board conducted elections, with both the Petitioner and the In-tervenor appearing on the ballot,inter alia,among the employeesof the Employer in 23 separate bargaining units found appropriate1General ElectricCompany,89 NLRB 72698 NLRB No. 25. GENERAL ELECTRIC COMPANY135by the Board with respect to the Employer's operations in Cleveland,Ohio.As a result of these elections the Board certified the Petitioneras the bargaining representative of the employees in 18 of theCleveland units, and the Intervenor as representative of the employeesin 5 of the Cleveland units,including the unit involved in the instantproceeding.On September 15,1950, the Intervenor and the Employerentered into a collective bargaining contract, to terminate on Sep-tember 15, 1952, embracing all of the bargaining units of employeesof the Employer throughout the UnitedStates asto which the In-i ervenor was certified as representative by the Board.The unit inquestion, which includes only the boiler room employees of the Em-ployer at 1133 East 152nd Street, Cleveland, Ohio, was specificallycovered by the contract.On November 9, 1951, Edward King, one of the boilerroom em-ployees purporting to act as "chief steward," 2 dispatched to each ofthe other 9 employees in the unit a letter by registered mail, and onNovember 14, 1951, a postal card "reminder," s which scheduled ameeting to be held at the office of the Petitioner for the express pur-poses of (a) disaffiliating from the Intervenor and (b) affiliatingwith the Petitioner.On November 18, 1951, a meeting was held, asscheduled, at the office of the Petitioner. - It was attended by 6 ofthe 10 employees in the unit.With King presiding, and employeeAnton Kocina acting as secretary, motions were unanimously carried(a) to disaffiliate from the Intervenor and (b) to affiliate withthe Petitioner.'King and Kocina testified that they notified theEmployer 1 or 2 weeks before the hearing to stop their check-offof dues to the Intervenor; and Kocina testified that he knew that"some" of the other employees in the unit notified the Employer tothe same effect.King testified that David Fitzmaurice, president of Local 707, thePetitioner herein, composed the letter of November 9, 1951, to the em-ployees, with King's help, and that Fitzmaurice assisted him withrespect to his activities in effecting the employees' transfer of affiliationto the Petitioner.However, King testified that he did not know whopurchased and furnished the paper on which the notices of the dis-affiliation meeting were typed, and who furnished the typewriter andtyped the notices.With the exception of the disaffiliation meeting onNovember 18, 1951, there is no evidence that any formal meeting con-fined to the employees in the boiler room unit was ever held.Notice'2There is no evidence that King was elected by the employees or appointed by theIntervenor to act as stewardHowever, it appears that King's assumption of certain ofthe duties of steward was accepted on the part of both the employees and the Intervenor.3Typewritten carbon copies of the form of the letter and postal card, but not theoriginals,were offered and admitted in evidence"A typewritten cai hon copy of the minutes was introduced in evidence.Kocina testifiedthat the original of the minutes was destroyed. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the disaffiliation meeting was not posted on the bulletin board pro-vided in the boiler room.No contention is made that the Intervenor was inoperative or de-funct, or that its contract was not administered on behalf of the boilerroom employees.Meetings of the Intervenor, whose organization con-sistedmainly of a number of units of the Employer's employees inthe Cleveland area, were held regularly.On one occasion during theterm of the contract, the boiler room employees received direct repre-sentation by the Intervenor in joint wage negotiations with the Em-ployer.Within the constitutional framework of the internationalorganization of the Intervenor, the employees in question weredirectly represented on the conference board 5 which, among otherthings, appoints the appropriate committees to carry on collectivebargaining negotiations with the Employer.The Petitioner contends that because the Intervenor, in August 1951,consented to a Board election as to another unit covered by the currentcontract, the Intervenor has thereby waived its right to assert the con-tract as a bar to an election among the present employees in the boilerroom unit.We find the contention without merit.Under all the circumstances in this case, including the facts thatthe disaffiliation meeting took place, as it was arranged, in the officeof the Petitioner, and that the Petitioner advised and actively assistedthe employees in their disaffiliation efforts, we do not believe thatthe employees in the boiler room unit, in fact and effect, voted at aproper meeting of thecontracting unionto disaffiliate from that union.We are particularly cognizant of the fact that in May 1950, followingthe separation of the Intervenor from the Congress of Industrial Or-ganizations, the employees in question had an opportunity in Board-conducted elections to choose between the contending unions herein, orneither of them, and they then voted for the Intervenor to representthem.The Intervenor appears still to be ready, willing, and able to,continue its representation of these employees for purposes of collectivebargaining.Accordingly we find that the facts in the present case do.not warrant the application of the Board's schism doctrines and thatthe existing contract between the Intervenor and the Employer con-stitutes a bar to this proceeding.We shall therefore dismiss thepetition.OrderIT IS HEREBY ORDEREDthat the petition herein be, and it hereby isrdismissed.BRepresentation on the conference board was determined on the basis of a ratio of 1representative for each 25 members, except that bargaining units of less than 25 employees;were each entitled to a single representative.6 SeeBoyle-Midway, Inc, 97NLRB 895;Rex Curtain Corp.,etat.,. 9,7NLRB 899;:Saginaw Furniture Shops, Inc,97 NLRB 1488